PER CURIAM.
Following the ruling made in the case of Lee Wong Hin v. Mayo, Commissioner of Immigration, 240 Fed. 368, — C. C. A. — (Circuit Court of Appeals, Fifth Circuit, present term), the order of the District Court in the above-entitled cause,- dismissing appellant’s petition for a writ of habeas corpus, is reversed, and said cause is remanded to the District Court, with direction to entertain the petition and grant the writ, unless the United States, within such, time as the District Judge deems reasonable, shall institute proceedings against the relator under the provisions of the Chinese Exclusion Act.